SUPERIOR COURT

STATE OF DEL.AWAR E

T. HENLEY GRAVES

RESIDENT JUDGE

Kelly E. Rowe, Esquire

Reilly, McDevitt, Henrich & Cholden
1013 Centre Road, Suite 210
Wilmington, Delaware 19805

Kenneth M. Doss, Esquire

Casarino, Christman, Shalk, Ransom &
Doss, P.A.

1007 N. Orange Street

Nemours Building, Suite 1100

P.O. Box 1276

Wilmington, Delaware 19899

Re: Cannon v. Bolden, et al.,
C.A. No. SlSC-02-021

SUSSEX COUNTY COURTHOUSE
1 THE C|RCLE'., SUITE 2
GEORGETOWN, DEL.AWARE 19947
TELEPHONE (302) 856-5257

David A. Boswell, Esquire

Hudson, Jones, Jaywork & Fisher, LLC
18354 Coastal Highway

Lewes, Delaware 19958

On The Enterprise Defendants’ Motion for Summary Judgment: GRANTED

Date Submitted:
Date Decided:

Dear Counsel,

March 1, 2018
March 27, 2018

In the case at bar, the Motion to Dismiss filed by the Enterprise Defendants, as

defined below, is now ripe for decision. The record has been supplemented since the

Motion to Dismiss was filed and, therefore, the Court will entertain the Motion to Disrniss

as a Motion for Summary Judginent. For the reasons set forth herein, the Enterprise

Defendants’ Motion for Summary Judgment is granted

Factual Background

This action arises out of a motor vehicle collision that took place at the intersection
of Brickyard Road and Sussex Highway on February 21, 2013, in Sussex County,
Delaware. Thorrhonda E. Cannon (hereinafter, “Plaintiff”) was operating her 1998
Chevrolet Cavalier and traveling eastbound on Brickyard Road. Plaintiff alleges she came
to a full stop on Brickyard Road at its intersection with Sussex Highway. When Plaintiff
proceeded into the intersection, she was struck by a 2012 Ford Focus (hereinafter, “the
Ford”) traveling northbound on Sussex Highway and operated by Melva N. Bolden
(hereinafter, “Bolden”). Plaintiff suffered injuries as a result of this accident

The Ford was a rental car owned by EAN Holdings, LLC, Enterprise Leasing
Company of Philadelphia, LLC, and Enterprise Holdings, LLC, collectively (“the
Enterprise Defendants”).' On February 21, 2013, Defendant Neal agreed to arrange and
pay for Bolden’s rental car while he serviced her personal vehicle. They agreed to meet at
the rental car company’s location. Sometime near close-of-business at 6 p.m. on that date,
Defendant Neal went to Enterprise Rent-A-Car’s Seaford location (“Enterprise”) and
filled out the rental agreement form on Bolden’s behalf. Bolden arrived as the paperwork
was being completed and provided her driver’s license to an Enterprise employee. Bolden
was listed as an additional driver on the rental agreement and drove the vehicle off the lot.

Plaintiff alleges she was unable to See Bolden’s vehicle at the time of the collision

 

' The Enterprise Defendants have represented to the Court that the entity identified as
“Enterprise Holdings, LLC” does not exist.

because Bolden was operating the Ford in the dark without headlights. Bolden testified
under oath at her deposition that the car’s headlights came on when she turned on the
vehicle. Defendant Neal submitted an affidavit wherein he avers that the car’s headlights
were on when he observed Bolden driving out of Enterprise’s parking lot.

Following the accident, Plaintiff filed suit against Bolden, the Enterprise
Defendants, and Defendant Neal. Bolden filed cross-claims against all co-defenants for
contribution/indemnification. The Court recently granted summary judgment in favor of
Defendant Neal.

Discussion

This Court will grant summary judgment only when no material issues of fact
exist, and the moving party bears the burden of establishing the non-existence of material
issues of fact.2 Once the moving party has met its burden, the burden shifts to the
non-moving party to establish the existence of material issues of fact.3 Where the moving
party produces an affidavit or other evidence sufficient under Superior Court Civil Rule
56 in support of its motion and the burden shifts, the non-moving party may not rest on its
own pleadings, but must provide evidence showing a genuine issue of material fact for

trial.4 If, after discovery, the non-moving party cannot make a sufficient showing of the

 

2 Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
3 Id. at 681.
4 Super. Ct. Civ. R. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 322_23 (1986).

3

existence of an essential element of his or her case, summary judgment must be granted.5
If, however, material issues of fact exist, or if the Court determines that it does not have
sufficient facts to enable it to apply the law to the facts before it, summary judgment is
inappropriate6

“ln order to prevail in a negligence action, a plaintiff must show, by a
preponderance of the evidence, that a defendant’s negligent act or omission breached a
duty of care owed to plaintiff in a way that proximately caused the plaintiff injury.”7
Liability depends upon whether the defendant was “under a legal obligation - a duty - to
protect the plaintiff from the risk of harm which caused his injuries.”8 “[I]n appropriate
situations, a trial court is authorized to grant judgment as a matter of law because no duty
exists.”9 Whether a duty exists is a question of law to be determined by the trial court.'(’

Plaintiff"s complaint alleges the Enterprise Defendants had a duty to instruct
Bolden on how to use the Ford’s headlight system and that they negligently entrusted the

Ford to Bolden when they failed to so instruct Bolden. Further, Plaintiff claims the

 

5 Burkhart v. Davl`es, 602 A.2d 56, 59 (Del. 1991); Celotex Corp., Supra.
6 Ebersole v. Lowengrub, 180 A.2d 467, 471 (Del. 1962).

7 Duphily v. Delaware Elec. Co-op., lnc., 662 A.2d 821, 828 (Del. 1995) (citation
omitted).

8 Frl`tz v. Yeager, 790 A.2d 469, 471 (Del. 2002) (citation omitted).
9 Id.

'° Ia'.

Enterprise Defendants had a duty to inspect and their failure to exercise that duty resulted
in the Enterprise Defendants providing to Bolden a vehicle that was unsafe for use on
public roads.

At the request of the Court in regard to a discovery issue, the Enterprise
Defendants supplemented the record with an affidavit averring that (1) no other lawsuits
filed against the Enterprise Defendants in Delaware have alleged a vehicular defect,
including a headlight defect, or a failure to show the operator how to use the vehicle; and
(2) aside from the rental agreement itself, there are no other documents associated with
the rental of the Ford.

Absent any information to support Plaintiff’ s theory that the F ord had a daylight
running headlight system that automatically turned off when the ambient light situation
changed or that Bolden failed to understand how to use that system, or any information to
support Plaintiff` s theory that the Ford’s headlight system was not working properly, the
Court indicated it was inclined to grant summary judgment in favor of the Enterprise
Defendants. Nevertheless, the Court gave Plaintiff the opportunity to argue its case.
Plaintiff declined to do so.

However, Bolden, who has cross-claims against the Enterprise Defendants, now
argues the affidavit is conclusory and does not answer or respond to the Court’s inquiry.
Accordingly, Bolden contends the matter is not ripe for summary judgment because there

is still an issue of material fact as to whether the Ford “had a defect in its lighting

system.” Further, Bolden posits additional discovery would shed light on the question of
whether the Enterprise Defendants had a duty to instruct Bolden on how to use the Ford’s
automatic lighting system.

The Court declines to find that the Enterprise Defendants had a duty to instruct
Bolden on how to use the Ford’s headlight system. Neither Plaintiff nor Bolden cite any
legal authority for the creation of such a duty. Moreover, taking Plaintiff` s and Bolden’s
contention to its logical conclusion, anyone in the business of leasing motor vehicles and
providing motor vehicles to the public for immediate use would be responsible for
instructing any lessee on how to use not just the automobile’s headlight System but any of
the countless systems that run on a vehicle in this modern age. To so rule would simply be
impractical in light of the size of the rental car business. Moreover, the Court notes
Bolden was a licensed driver, a fact that creates a presumption that she was fully capable
of operating a standard rental car such as a Ford Focus.

Nevertheless, in this case it is unnecessary to decide whether the Enterprise
Defendants had a legal duty to instruct Bolden about the possibility that the F ord was
equipped with daytime running lights that would automatically turn off when the ambient
light situation changed after Bolden left the Enterprise parking lot because their failure to
do so was not the proximate cause of Plaintiff’s injuries. When deposed, Bolden testified
under oath that the Ford’s headlights illuminated when she turned the vehicle on and that

she did not adjust the headlight setting at any point prior to the accident. Further, Bolden

testified that, even if she had been instructed about the Ford’s headlight system, any such
instruction would have fallen on deaf ears: she would not have turned on the headlights
because “the conditions outside were still light enough to where if they weren’t on, that l
wouldn’t have turned them on.”"

The theory that the Enterprise Defendants negligently entrusted the Ford to Bolden
must also fail. The elements of negligent entrustment are: (l) entrustment of the
automobile, (2) to a reckless or incompetent driver whom (3) the person entrusting the
vehicle has reason to know is reckless or incompetent and (4) the entrustment leads to
dainages.12 “The owner’s liability is based on his own negligence in entrusting the vehicle
to one unfit to operate it.”13 Even assuming the Enterprise Defendants had a duty to
instruct Bolden on how to use the Ford’s headlight system, there is no evidence in the
record to support a finding that the Enterprise Defendants, or their agents, had reason to
know Bolden was “reckless or incompetent.” Again, the Court notes Bolden possessed a
valid driver’s license at the time of the rental.

Finally, the Court concludes the record is devoid of any evidence that the Ford

contained a defect in its headlight system. Bolden testified that the headlights illuminated

when she turned the car on in the Enterprise parking lot. Defendant Neal averred he saw

 

l' Bolden Deposition, dated September 27, 2017, at p. 52.

'2 Perez-Melchor v. Balakhani, 2005 WL 2338665, at *2 (Del. Super. Sept. 21, 2005)
(citations omitted).

13 Fisher v. Novak, 1990 WL 82153, at *2 (Del. Super. June 6, 1990).

7

the Ford’s lights come on. The Ford was not inspected following the accident and is no
longer in the possession of the Enterprise Defendants. In the unfortunate event there was
some sort of defect in the Ford’s lighting system, there is simply no evidence of it and no
way, to this Judge’s knowledge, to obtain any evidence of such an alleged defect, A jury
would not be permitted to speculate as to the possibility there might have been a defect,
Plaintiff is simply unable to sustain a claim for negligence against the
Enterprise Defendants. Therefore, Bolden’s cross-claims against the Enterprise
Defendants must fail, as well.
Conclusion

For the reasons set forth above, the Enterprise Defendant’s Motion for Summary

Judgment is GRANTED as to all claims against them in this matter.

IT IS SO ORDERED.
Very truly yours,
T. Henley Graves

oc: Prothonotary

cc: All Counsel of Record